                                                              1   STEVEN G. POLARD (SBN 90319)
                                                                  JAMES C. HILDEBRAND (SBN 150319)
                                                              2   ROPERS, MAJESKI, KOHN & BENTLEY
                                                                  445 South Figueroa Street, Suite 3000
                                                              3   Los Angeles, CA 90071-1619
                                                                  Telephone: (213) 312-2000
                                                              4   Facsimile: (213) 312-2001
                                                                  Email:        steven.polard@ropers.com
                                                              5                 james.hildebrand@rmkb.com

                                                              6   Attorneys for Defendant and Counter-Claimant
                                                                  CENTRAL VALLEY SPECIALTY HOSPITAL,
                                                              7   INC.

                                                              8
                                                                                                  UNITED STATES DISTRICT COURT
                                                              9
Ropers Majeski Kohn & Bentley




                                                                                                  EASTERN DISTRICT OF CALIFORNIA
                                                             10
                                                                                                         FRESNO DIVISION
                                                             11
                                A Professional Corporation




                                                             12
                                                                                                                CASE NO. 1:19-cv-00532-NONE-SKO
                                       Los Angeles




                                                                  DVA RENAL HEALTHCARE, INC.,
                                                             13
                                                                                     Plaintiff,                    ORDER ON JOINT STIPULATION TO
                                                             14                                                    EXTEND CERTAIN DEADLINES
                                                                  v.
                                                             15                                                    (Doc. 54)
                                                                  CENTRAL VALLEY SPECIALTY
                                                             16   HOSPITAL INC.,
                                                             17                      Defendant.
                                                             18   CENTRAL VALLEY SPECIALTY
                                                                  HOSPITAL, INC.,
                                                             19
                                                                                 Counter-Claimant,
                                                             20
                                                                       v.
                                                             21
                                                                  DVA RENAL HEALTHCARE, INC.,
                                                             22
                                                                                   Counter-Defendant.
                                                             23

                                                             24
                                                                            Plaintiff DVA Renal Healthcare, Inc. (“DVA”) and Defendant Central Valley Specialty
                                                             25
                                                                   Hospital, Inc. (“Central Valley”) have filed a Joint Stipulation to Extend Certain Deadlines
                                                             26
                                                                   (“Stipulation”). (Doc. 54.) Having considered the Stipulation, and the Court being otherwise
                                                             27
                                                                   advised of the status of this action and having found good cause,
                                                             28
                                                                                                                               CASE NO: 1:19-CV-00532-NONE-SKO - ORDER
                                                                                                                   1                    TO EXTEND CERTAIN DEADLINES
                                                              1            IT IS ORDERED that the Stipulation is hereby approved as of the date of this order, and

                                                              2   that the Court orders as follows:

                                                              3            a. The Non-expert Discovery Deadline is herewith extended from May 1, 2020 to

                                                              4     June 1, 2020;

                                                              5            b. The Expert Discovery Disclosures deadline is extended from May 15, 2020 to June

                                                              6     15, 2020;

                                                              7            c. The Rebuttal Expert Disclosures deadline is extended from June 15, 2020 to July

                                                              8     15, 2020;

                                                              9            d. The Expert Discovery deadline is extended from July 15, 2020 to August 14, 2020;
Ropers Majeski Kohn & Bentley




                                                             10            e. The deadline for providing a Proposed Settlement Conference Date is extended

                                                             11     from May 2, 2020 to June 2, 2020;
                                A Professional Corporation




                                                             12            f. The deadline for Plaintiff to respond to Defendant’s pending written discovery is
                                       Los Angeles




                                                             13     extended from March 2, 2020 to April 2, 2020; and

                                                             14            g. All other deadlines remain in place.

                                                             15   IT IS SO ORDERED.
                                                             16

                                                             17
                                                                  Dated:    March 4, 2020                                    /s/   Sheila K. Oberto               .
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26
                                                             27

                                                             28
                                                                                                                            CASE NO: 1:19-CV-00532-NONE-SKO – ORDER
                                                                                                                -2-                  TO EXTEND CERTAIN DEADLINES
